COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Christine E. Reule v. Sherwood Valley I Council of Co-Owners, Inc.,
                           George Henry Ramsey, III, and Terry A. Frazee

Appellate case number:     01-17-00593-CV

Trial court case number: 2016-37895

Trial court:               80th District Court of Harris County

       The appellant, Christine E. Reule, has filed a motion for rehearing. A majority of the panel
has voted to deny rehearing. Accordingly, the motion is DENIED. All pending motions are
dismissed as moot.
       It is so ORDERED.

Judge’s signature:      /s/ Evelyn V. Keyes
                     Acting for the Court

Date: ___October 24, 2019___